Citation Nr: 1501690	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-26 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously before the Board in December 2013, when it was remanded to the agency of original jurisdiction (AOJ) for further development.

The Veteran appeared at hearing before the undersigned prior to the remand via videoconference at the RO in May 2013.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

The Veteran has currently diagnosed PTSD that has been medically attributed an in-service personal assault for which he evidenced behavior changes.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for PTSD, which he contends is the result of a racially-motivated attack by civilians while on guard duty during a training exercise in the summer of 1971 with the 82nd Airborne Division at either Gobblers Woods, near Fort Bragg, North Carolina, or at a maneuver location near Fort Indiantown Gap, Pennsylvania.  The Veteran claims shotgun pellets were lodged in the back of his head after he was fired upon by the civilians.  He further claims he sought medical attention and filed a police report the morning after the incident.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If PTSD is based on in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Additionally, evidence of behavior changes following the claimed assault may serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In April 2014, a VA examiner confirmed that the Veteran met the criteria for a current diagnosis of PTSD.  However, VA's efforts to verify the alleged in-service personal assault have been unsuccessful.  

A VA medical opinion was requested to determine whether evidence of the Veteran's behavior changes indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In a July 2014 opinion, a VA psychologist indicated that it was at least as likely as not that the Veteran's behavior changes support the occurrence of an in-service personal assault involving being struck in the back of the head with shotgun pellets while on guard duty.  The psychologist noted the Veteran's report of the incident, a PCL-5 assessment, known behavioral change as reflected in rank reduction (E4-E2) post incident, as well as known prevalent racial dissention in the military during that time period which would preclude reporting experiences at discharge, as the basis for her rationale.  The psychologist also noted the Veteran's disclosure of the incident has "remained notably consistent in the medical records across time."

The evidence of record indicates that it is as least as likely as not that the incident occurred.  Thus, all required elements for service connection for PTSD have been met.  38 C.F.R. § 3.304(f).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In a May 2014 opinion, a VA audiologist stated it was at least as likely as not that the Veteran's tinnitus was due to in-service acoustic trauma, noting a clinically significant threshold shift in the Veteran's hearing in the right ear during service.  The May 2014 opinion clarified an earlier opinion provided after an April 2014 audiological examination.  However, the original April 2014 opinion indicated that the Veteran's currently diagnosed bilateral hearing loss was not related to his military service because there was no evidence of threshold shift in either ear during service.  As there appears to be evidence of a threshold shift in at least the right ear during service, the Board finds further clarification regarding the April 2014 nexus opinion is needed as it relates to the Veteran's bilateral hearing loss claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum or clarification from the April 2014 VA examiner, if possible, with respect to the questions below.  In the event that the April 2014 VA examiner is not available, the Veteran should be afforded a new examination to obtain an opinion as to whether his current hearing loss disability is related to service.

The addendum opinion should address whether there was a clinically significant threshold shift in the Veteran's hearing during service for the purpose of determining whether his current hearing loss disability is related to service.

If a clinically significant threshold shift is found, the examiner should explain whether it is sufficient to establish a nexus between the Veteran's current hearing loss disability and in-service acoustic trauma.  If a clinically significant threshold shift is not found, the examiner should explain why the threshold shift noted in the May 2014 tinnitus nexus opinion is not significant for hearing loss.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


